DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/8/2022 has been entered.
Response to Amendment
The declaration under 37 CFR 1.132 filed 5/26/2022 is insufficient to overcome the rejection of claims 1-9 based upon Riepl (US 3373740) as set forth in the last Office action because: there is no nexus between the merits of the claimed invention and the evidence of secondary considerations. It refer(s) only to the system described in the above referenced application and not to the individual claims of the application.  Thus, there is no showing that the objective evidence of nonobviousness is commensurate in scope with the claims.  See MPEP § 716. It states that the claimed subject matter solved a problem that was long standing in the art.  However, there is no showing that others of ordinary skill in the art were working on the problem and if so, for how long.  In addition, there is no evidence that if persons skilled in the art who were presumably working on the problem knew of the teachings of the above cited references, they would still be unable to solve the problem. See MPEP § 716.04. The declaration provides no evidence of others trying to address a long-felt need to provide an improved means to deliver a heated fluid in a localized area to re-soften vinyl material and provides no evidence of failure by others. Exhibits A-B are directed to the conventional techniques which show the need has been previously satisfied. In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.
Examiner further notes the statements regarding the Riepl reference (Affidavit, p. 2-4) are moot as Riepl is no longer relied upon. 
Response to Arguments
Applicant' s arguments with respect to claim(s) 1-2 and 4-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term “substantially” in claim 1, line 7 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The claims are examined as best understood.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

As best understood, claims 1-2 and 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US 9533313) in view of Faredoun (US 8979778).
Regarding claim 1, Anderson discloses a heating tool for thermally manipulating an installed pool liner layer (the sprayer of Anderson is capable of thermally manipulating an installed pool liner layer as claimed), the tool comprising: 
a manifold portion (12) having a wall (wall of 12) and a thermal distribution rail (14) that includes a plurality of heat ports (16) extending through the wall, the manifold portion defining a shape and a rigidity characteristic configured to pass the manifold portion between the installed pool liner layer and a supporting side wall (the tube is made of acrylic or CPVC or other suitable material, col. 3, ll. 25-42; the manifold portion of Anderson is capable of passing between the installed pool liner and a supporting side wall as claimed; it is further noted the shape and material choice of Anderson is equivalent to the shape and material choice disclosed in ¶ 0014 of the Specification and therefore meets the claimed shape and rigidity characteristic), and the rigidity characteristic of the manifold portion substantially maintaining the shape during manipulation and movement of the heating tool between the pool liner layer and the side wall (the manifold portion of Anderson is capable of maintaining its shape as claimed); and 
a heat supply portion (portion extending from 24 to 26) including a handle (portion the user is holding 10) with a co-axially formed inlet (24) passage in fluid communication with a fluid line connection (26) that connects the inlet passage with a fluid source (water source, col. 2, ll. 45-53).
Anderson does not specifically disclose the fluid source is a heated fluid source as claimed.
Faredoun discloses a water treatment device including a heat supply portion including a handle (29) with a co-axially formed inlet (inlet of near 22) passage in fluid communication with a fluid line connection (27) that connects the inlet passage with a heated fluid source (49) capable of localized softening of the installed pool liner layer (the heated fluid source of Faredoun is capable of localized softening of an installed pool liner layer as claimed).
It would have been obvious to one of ordinary skill in the art to have modified the system of Anderson, to include a heated fluid source as claimed, as taught by Faredoun, since it was known in the art to provide a heated fluid source in a manifold to control or adjust the temperature of the fluid to a desired temperature. 
Regarding claim 2, the combination above and specifically Anderson further discloses the manifold portion includes a return rail (left rail of 12) configured to create a closed-loop heated fluid passageway (the return rail creates a closed-loop heated fluid passageway), the return rail in fluid communication with the inlet passage (the return rail is in communication with 24).
Regarding claim 4, the combination above and specifically Anderson further discloses the handle terminates in a grip (grip of the portion the user is holding 10) that facilitates inserting and manipulating the manifold portion between the pool liner layer and the side wall (the grip of Anderson is capable of facilitating insertion and manipulation as claimed).
Regarding claim 5, the combination above and specifically Anderson further discloses the handle is configured to insulate against heat emanating from the inlet passage (the handle of Anderson is capable of at least some degree of insulation from the fluid source within the passage between 26 and 20).
Regarding claim 6, the combination above and specifically Anderson further discloses the manifold portion is configured as a fluid supply half (right half of 12) and a backing half (left half of 12) configured to be attached together to define the distribution rail and an inlet passage (20).
Regarding claim 7, the combination above and specifically Anderson further discloses the inlet passage of the manifold portion forms a fluid connection with the inlet passage of the handle (20 is connected to 24).
As best understood, claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US 9533313) in view of Faredoun (US 8979778) as applied to claim 1 above, and further in view of Becktell (US 9999894).
Regarding claims 8-9, the combination above discloses substantially all of the elements of the present invention as stated above in the rejection of claim 2.
However, Anderson does not disclose a fluid regulator and actuator sleeve as claimed.
Becktell discloses a sprinkler apparatus wherein a fluid regulator (24, 62) is configured as a sliding sleeve (24, col. 6, ll. 27-42) disposed over at least one of the distribution rail (14) or the return rail to regulate a fluid supply (supply which flows into 16) from the heated fluid source (col. 5, ll. 63-67); and 
wherein an actuator sleeve (32, sleeve between 16 and 24) extends along the inlet tube (16) to control positioning of the fluid regulator relative to at least one of the distribution rail or the return rail (positioning of 24, 62 is controlled by the sleeve between 16 and 24; col. 6, ll. 27-42).
It would have been obvious to one of ordinary skill in the art to have modified the system of Anderson, to include a fluid regulator and actuator sleeve as claimed, as taught by Becktell, in order to regulator the flow of water from the housing to the water arms (col. 5, ll. 63-67).
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Examiner notes a phone call was made to James A. Duggan (Reg. No. 61,001) on 8/15/2022 to request authorization for an Examiner’s Amendment to rewrite claim 3 into independent form, but did not result in authorization. If claim 3 is amended to be in independent form, claims 8-9 should be canceled since the originally filed Specification does not support an embodiment having the combined features of claim 3 and claims 8-9.
The following is a statement of reasons for the indication of allowable subject matter: the prior art does not show or fairly suggest a heating tool including a manifold portion, a heat supply portion, wherein the manifold portion includes an outer body configured in a paddle shape and having a tapered insert tip, and the outer body having a median perimeter line that defines a continuous, solid surface contour from an edge of the outer body to a paddle face surface that facilitates insertion between the pool liner layer and the supporting side wall as claimed in combination with the limitations of claims 1 and 3. There is no teaching, suggestion, or motivation to combine the jet shower spray of Anderson (US 9533313) with an insert tip and a paddle face surface such as disclosed in the cleaning tool of Stone (US 4600153). Furthermore, any combination of the prior art will not achieve the desired result.
Conclusion
The prior art made of record in the PTO-892 form and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R KLOTZ whose telephone number is (571)272-0274. The examiner can normally be reached Monday 9AM-5PM and Tuesday-Wednesday 10AM-2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P Angwin can be reached on 5712703735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/W.R.K/Examiner, Art Unit 3754                                                                                                                                                                                                        
/DAVID P ANGWIN/Supervisory Patent Examiner, Art Unit 3754